EXHIBIT 10.1 Class A Common Stock Purchase Warrant

THE EXERCISE OF THIS WARRANT HAS NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE. THIS WARRANT MAY
ONLY BE EXERCISED PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND APPLICABLE STATE
SECURITIES LAWS. AS A CONDITION PRECEDENT TO THE EXERCISE OF THIS WARRANT, THE
COMPANY MAY REQUIRE SUCH CERTIFICATES AND OPINIONS OF COUNSEL AS IT DEEMS
NECESSARY FROM THE PERSON EXERCISING THIS WARRANT TO ESTABLISH THE EXISTENCE OF
SUCH EXEMPTIONS.

NEITHER THIS WARRANT NOR THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION, OR THE
SECURITIES COMMISSION OF ANY STATE, IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. IN
ADDITION, THIS WARRANT AND THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE
MAY BE DEEMED CONTROL SECURITIES WITHIN THE MEANING OF THE SECURITIES ACT. THE
WARRANT OR THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE MAY NOT BE
OFFERED OR SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

THIS WARRANT IS SUBJECT TO OTHER RESTRICTIONS ON TRANSFER AS SET FORTH IN THE
SECURITIES PURCHASE AGREEMENT, DATED February 16, 2007, A COPY OF WHICH IS
AVAILABLE FROM THE COMPANY UPON WRITTEN REQUEST AND WITHOUT CHARGE.

CLASS A COMMON STOCK PURCHASE WARRANT
TO PURCHASE 419,495 SHARES OF CLASS A COMMON STOCK OF
CTI GROUP (HOLDINGS) INC.

Date February 16, 2007

THIS CLASS A COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for
value received, Fairford Holdings Limited (the “Holder”), is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time on or after the date hereof (the “Initial Exercise Date”)
and on or prior to the close of business on February 16, 2007 the 10th
anniversary following the Initial Exercise Date (the “Termination Date”) but not
thereafter, to subscribe for and purchase from CTI Group (Holdings) Inc., a
Delaware corporation (the “Company”), 419,495 shares (the “Warrant Shares”) of
Class A Common Stock, par value $0.01 per share, of the Company or any
securities into which such Class A Common Stock may hereinafter be reclassified
into (“Common Stock”). The purchase price of one share of Common Stock under
this Warrant shall be equal to the Exercise Price, as defined in Section 2(b).

Section 1 Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Securities Purchase Agreement
(the “Securities Purchase Agreement”), dated February 16, 2007, by and between
the Company and the Holder. In the event of any conflict between the provisions
of this Warrant and the Securities Purchase Agreement, the provisions of the
Securities Purchase Agreement shall prevail.

Section 2 Exercise.

(a) Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made at any time or times on or after the Initial Exercise Date
and on or before the Termination Date by delivery to the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
Holder at the address of such Holder appearing on the books of the Company) of:
(i) the Notice of Exercise Form attached hereto duly completed and executed;
(ii) the aggregate Exercise Price of the shares of Common Stock thereby
purchased by wire transfer of immediately available United States funds or
cashier’s check drawn on a United States bank (unless the Holder has elected to
acquire Warrant Shares pursuant to a Cashless Exercise (as defined in
Section 2(c)(ii)); (iii) this Warrant; (iv) payment of all taxes required to be
paid by the Holder, if any, pursuant to Section 2(d)(iv); and (v) the receipt of
such certificates and other documents as reasonably may be required by the
Company to determine that the exercise complies with applicable securities laws.
The Trading Day on which the last of the foregoing deliveries is received by the
Company is referred to as the “Exercise Date”; provided, however, that if the
last of such deliveries is received after 5:30 p.m (Eastern Time) on a Trading
Day, the Exercise Date shall be deemed to be the next Trading Day. This Warrant
shall be deemed to have been exercised, Warrant Shares shall be deemed to have
been issued, and the Holder or any other person so designated to be named
therein as the holder of Warrant Shares shall be deemed to have become a holder
of record of such Warrant Shares for all purposes on the Exercise Date.

(b) Exercise Price. The exercise price for each Warrant Share issuable under
this Warrant shall be $0.34 per share, subject to adjustment hereunder (the
“Exercise Price”).

(c) Payment of Exercise Price: The Holder shall pay the aggregate Exercise Price
using one of the following methods:

(i) Cash Exercise. The Holder shall pay the aggregate Exercise Price by wire
transfer of immediately available United States funds or cashier’s check drawn
on a United States bank.

(ii) Cashless Exercise. The Holder may satisfy its obligation to pay the
aggregate Exercise Price through a “cashless exercise,” in which event the
Company shall issue to the Holder the number of Warrant Shares determined as
follows:

     
 
  X = Y x [(A-B)/A]
 
   
 
   
 
   
where:
 

 
   
 
  X = the number of Warrant Shares to be issued to the Holder.
 
   
 
  Y = the number of Warrant Shares with respect to which this
Warrant is being exercised.
 
   
 
  A = the average of the Closing Prices for the five Trading
Days immediately prior to (but not including) the Exercise
Date (the “Average Closing Price”).
 
   
 
   
 
  B = the Exercise Price.

The foregoing is referred to as a “Cashless Exercise.” No Cashless Exercise
shall be permitted unless the Average Closing Price exceeds the Exercise Price
and, if the Average Closing Price does not exceed the Exercise Price, the
Company shall refuse to honor any purported exercise of this Warrant pursuant to
a Cashless Exercise. “Closing Price” means, for any Trading Day, the price
determined as follows: (I) if Common Stock is then listed or quoted on an
exchange or the OTC Bulletin Board, the reported closing sale price per share
(or, if no closing sale price is reported, the average of the reported closing
bid and ask prices) on such date; (II) if Common Stock is not then listed or
quoted on an exchange or the OTC Bulletin Board, the last quoted bid price for
Common Stock in the over-the-counter market on the relevant date as reported by
Pink Sheets LLC or any similar organization; or (III) in all other cases, the
fair market value of a share of Common Stock as determined by the Board of
Directors of the Company in good faith.

(d) Mechanics of Exercise.

(i) Delivery of Certificates Upon Exercise. Certificates for shares purchased
hereunder shall be transmitted by the transfer agent of the Company to the
Holder by depositing the certificate(s) representing Warrant Shares with a
nationally recognized overnight courier for delivery to the address specified by
the Holder in the Notice of Exercise on the next Trading Day, in either event
within 3 Trading Days of the Exercise Date.

(ii) Delivery of a New Warrant Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the time of delivery of the certificate
or certificates representing Warrant Shares, deliver to the Holder a new Warrant
evidencing the rights of the Holder to purchase the unpurchased Warrant Shares
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant.

(iii) No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall pay a cash adjustment in respect of such
final fraction in an amount equal to such fraction multiplied by the Exercise
Price.

(iv) Charges, Taxes and Expenses. Issuance of certificate(s) for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate(s), all
of which taxes and expenses shall be paid by the Company, and such
certificate(s) shall be issued in the name of the Holder or in such name or
names as may be directed by the Holder; provided, however, that in the event
certificate(s) for Warrant Shares are to be issued in a name other than the name
of the Holder, this Warrant when surrendered for exercise shall be accompanied
by the Assignment Form attached hereto duly executed by the Holder; and the
Company may require, as a condition thereto, the payment of a sum sufficient to
reimburse it for any transfer tax incidental thereto.

Section 3 Certain Adjustments.

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding: (A) pays a stock dividend or otherwise makes a distribution on
shares of its Common Stock or any other equity or equity equivalent securities
payable in shares of Common Stock (which, for avoidance of doubt, shall not
include any shares of Common Stock issued by the Company pursuant to this
Warrant or any other option, warrant or other right to acquire Common Stock),
(B) subdivides outstanding shares of Common Stock into a larger number of shares
(including by way of a stock split), or (C) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, then in each case the Exercise Price shall be multiplied by a fraction
of which the numerator shall be the number of shares of Common Stock outstanding
before such event and of which the denominator shall be the number of shares of
Common Stock outstanding after such event. Any adjustment made pursuant to this
Section 3(a) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision or combination.

(b) Adjustment of Number of Shares. Upon each adjustment in the Exercise Price
pursuant to Section 3(a), the number of shares of Common Stock issuable upon
exercise hereof shall be adjusted, rounded up to the nearest whole share, to the
product obtained by multiplying such number of shares purchasable immediately
prior to such adjustment in the Exercise Price by a fraction, the numerator of
which shall be the Exercise Price immediately prior to such adjustment and the
denominator of which shall be the Exercise Price immediately thereafter.

(c) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. The number
of shares of Common Stock outstanding at any given time shall not include shares
of Common Stock owned or held by or for the account of the Company as treasury
shares.

(d) Failure to Effect Event Requiring Adjustment. If any event requiring an
adjustment in the Exercise Price and the number of Warrant Shares issuable
hereunder is not effected, then the Exercise Price and the number of Warrant
Shares shall again be adjusted to be the Exercise Price and the number of
Warrant Shares which would then be in effect if such adjustment had not been
made.

(e) Notice to Holders. Whenever the Exercise Price is adjusted pursuant to
Section 3(a), the Company shall promptly mail to each Holder a notice setting
forth the Exercise Price after such adjustment and setting forth a brief
statement of the facts requiring such adjustment.

(f) Organic Change. Any recapitalization, reorganization, reclassification,
consolidation or merger to which the Company is a party, or sale of all or
substantially all of the Company’s assets to another Person or other transaction
that is effected in such a way that holders of Common Stock are entitled to
receive (either directly or upon subsequent liquidation) stock, securities or
assets with respect to or in exchange for Common Stock is referred to herein as
an “Organic Change.” Prior to the consummation of any Organic Change, the
Company will make appropriate provision to ensure that the Holder will
thereafter have the right to acquire and receive, upon exercise of this Warrant,
in lieu of or in addition to (as the case may be) Warrant Shares immediately
theretofore acquirable and receivable upon the exercise of such holder’s
Warrant, such stock, securities or assets as may be issued or payable with
respect to or in exchange for the number of Warrant Shares immediately
theretofore acquirable and receivable upon exercise of the Holder’s Warrant had
such Organic Change not taken place. In any such case, the Company will make
appropriate provision with respect to the Holder’s rights and interests to
ensure that the provisions of this Section 3(f) will thereafter be applicable to
the Warrant. The Company will not effect any such Organic Change, unless prior
to the consummation thereof, the successor entity (if other than the Company)
resulting from consolidation or merger or the corporation purchasing such assets
assumes by written instrument, the obligation to deliver to the Holder such
stock, securities or assets as, in accordance with the foregoing provisions,
Holder may be entitled to acquire. The Company will give written notice to the
Holder at least 20 days prior to the date on which the Company closes its books
or takes a record for determining rights to vote with respect to any Organic
Change, dissolution or liquidation. The Company will also give written notice to
the Holder at least 20 days prior to the date on which any Organic Change,
dissolution or liquidation will take place.

Section 4 Transfer of Warrant.

(a) Transferability. Subject to compliance with any applicable securities laws
and the conditions set forth in Sections 4(c) and 5(a) hereof and Section 4.1 of
the Securities Purchase Agreement, this Warrant and all rights hereunder are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer. Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new warrant or warrants in the
name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled.

(b) Warrant Register. The Company will register, at the Company’s election, this
Warrant, upon records to be maintained by the Company or the designated transfer
agent for that purpose (the “Warrant Register”), in the name of the record
Holder hereof from time to time. The Company may deem and treat the registered
Holder of this Warrant as the absolute owner hereof for the purpose of any
exercise hereof or any distribution to the Holder, and for all other purposes,
absent actual notice to the contrary.

(c) Transfer Restrictions. If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be registered pursuant to an effective registration statement under the
Securities Act and under applicable state securities or blue sky laws, the
Company may require, as a condition of allowing such transfer (i) that the
Holder or transferee of this Warrant, as the case may be, furnish to the Company
a written opinion of counsel (which opinion shall be in form, substance and
scope customary for opinions of counsel in comparable transactions) to the
effect that such transfer may be made without registration under the Securities
Act and under applicable state securities or blue sky laws, (ii) that the holder
or transferee execute and deliver to the Company an investment letter in form
and substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Regulation D promulgated under the
Securities Act.

(d) Legend. The Holder acknowledges that Warrant Shares acquired upon the
exercise of this Warrant, if not registered, will have restrictions upon resale
imposed by federal and state securities laws. Warrant Shares issuable hereunder
shall bear the following legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION, OR THE SECURITIES COMMISSION OF ANY STATE, IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND APPLICABLE STATE SECURITIES LAWS. IN ADDITION, THESE
SECURITIES MAY BE DEEMED CONTROL SECURITIES WITHIN THE MEANING OF THE SECURITIES
ACT.  THESE SECURITIES MAY NOT BE OFFERED OR SOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

Section 5 Miscellaneous.

(a) Title to Warrant. The Company will register, at the Company’s election, this
Warrant, upon records to be maintained by the Company or the designated transfer
agent for that purpose, in the name of the record Holder hereof from time to
time. The Company may deem and treat the registered Holder of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or any notice
to the Holder, and for all other purposes, absent actual written notice to the
contrary and compliance with the applicable provisions concerning transfer of
this Warrant.

(b) No Rights as Shareholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a stockholder of the Company
prior to the Exercise Date and then only with respect to Warrant Shares to be
issued with respect thereto.

(c) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

(d) Exchange of Warrant for Warrants of Different Denominations. This Warrant is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for new Warrants of like tenor representing in the aggregate the
right to purchase the number of Warrant Shares then purchasable hereunder, and
each of such new Warrant will represent such portion of such rights as is
designated by the Holder at the time of such surrender. The date the Company
initially issued this Warrant will be deemed to be the warrant issue date for
such new Warrants regardless of the number of times new certificates
representing the unexplored and unexercised rights formerly represented by this
Warrant shall be issued.

(e) Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Securities Purchase Agreement.

(f) No waiver. No course of dealing or any delay or failure to exercise any
right hereunder on the part of the Holder shall operate as a waiver of such
right or otherwise prejudice Holder’s rights, powers or remedies; provided,
however, that all rights hereunder shall terminate on the Termination Date.

(g) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

(h) Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

(i) Successors and Assigns. Subject to applicable securities laws and the other
restrictions on transfer set forth herein, this Warrant and the rights and
obligations evidenced hereby shall inure to the benefit of and be binding upon
the successors of the Company and the successors and permitted assigns of the
Holder. The provisions of this Warrant are intended to be for the benefit of all
holders from time to time of this Warrant and shall be enforceable by any such
holder.

(j) Amendment. This Warrant may be modified or amended only by a written
instrument signed by the Company and the Holder.

(k) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

(l) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

Dated: February 16, 2007

                  CTI GROUP (HOLDINGS) INC.                
By:
  /s/John Birbeck        
   Name:

  John Birbeck

   Title:

  CEO

Address for Notice:
                333 North Alabama Street, Suite 240
       
Indianapolis, Indiana 46204 Attn: John Birbeck, CEO
                with a copy to (which shall not constitute notice) to:
       
Blank Rome LLP One Logan Square
                Philadelphia, Pennsylvania 19103
       
Attn: Alan H. Lieblich, Esq.
               

1

NOTICE OF EXERCISE FORM

TO: CTI GROUP (HOLDINGS) INC.

(1) The undersigned hereby elects to exercise this Warrant with respect to
     Warrant Shares of the Company pursuant to the terms of the enclosed Warrant
and tenders herewith payment of the Exercise Price in full, together with all
applicable transfer taxes, if any.

(2) Payment shall take the form of (check applicable box):

[ ] Cash Exercise in lawful money of the United States pursuant to
Section 2(c)(i) of the Warrant; or

[ ] Cashless Exercise — the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in Section 2(c)(ii), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the Cashless Exercise procedure set forth in
Section 2(c)(ii). [Note: Use of the Cashless Exercise method will result in the
issuance of a number of Warrant Shares that is less than the number of Warrant
Shares indicated in paragraph (1) above)

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

Note: If issued in the name of a Person other than the Holder, additional
documentation may be required by the Company as specified in the Warrant to
assure compliance with federal and state securities laws.

Warrant Shares shall be delivered to the following:

(4) The undersigned has not previously sold, transferred or assigned this
Warrant.

     
Name of Holder
 

 
   
Signature of Authorized Signatory
  Signature of Holder
 
   
Name of Authorized Signatory:
 

 
   
Title of Authorized Signatory:
 

 
   
Date:
 


2

ASSIGNMENT FORM

(To assign the Warrant, execute

this form and supply required information.

Do not use this form to exercise the Warrant.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to      whose address is      .

 
 
Dated:

 
 
Holder’s Signature:
 
Holder’s Address:

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.
Additional documentation may be required by the Company as specified in the
Warrant to assure compliance with federal and state securities laws.

3